Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-14 are pending in this application. This application is a national stage entry of PCT/EP2018/085103, filled on 06/17/2020, which claims foreign priority to EP 17210127.1, filed on 12/22/2017 in Europe.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, 13, and 14, and subsequent species of leave on in claim 9 among claims 8 and 9, in the reply filed on 12/06/2021, is acknowledge.  
The traversal is on the ground(s) that there is technical relationship between the composition and method and is novel and inventive in the international stag and the number of the presented species is reasonable. This is not found persuasive because: first of all, as stated in the restriction requirement dated 10/29/2021, although groups I-II share a special technical feature of a composition comprising at least one biphenol diallylbiphenol and at least one antimicrobial quaternary ammonium compound; the shared special technical feature is lacking because of the existence of prior art Poivre et 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 1-7, 9, 13, and 14 will presently be examined to the extent they read on the elected subject matter of record.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxwell et al. (US 7,347,985 B2).
Maxwell et al. meet all of the limitations of claims 1-5, 9, and 13. Maxwell et al. disclose an edible film composition, to be applied to oral cavity (the claimed leave-on in 
Maxwell et al. meet all of the limitations of claim 7. Maxwell et al. disclose the composition further comprising an effective amount of an emulsifying agent (claims 40-41) and exemplified a composition comprising 2% by weight of lecithin (table 3).
Maxwell et al. meet all of the limitations of claim 14. Although Maxwell et al. are silent about the composition for improved hand hygiene as claimed (an intended use and inherent property limitation), it is noted that the very teaching of the identical composition as claimed must necessarily possess the same effects for the intended use while the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition; even though such properties may not have been appreciated by Maxwell et al. at the time of the invention. MPEP §2112 [R-3] I. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.

Claims 1-5, 7, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian (CN 104920489 A).
Tian meets all of the limitations of claims 1-5, 6, and 13. Tian discloses a rapid-sterilizing composition comprising 7% by weight of zephiran (benzalkonium chloride), 
Tian meets all of the limitations of claim 14. Although Tian is silent about the composition for improved hand hygiene as claimed (an intended use and inherent property limitation), it is noted that the very teaching of the identical composition as claimed must necessarily possess the same effects for the intended use while the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition; even though such properties may not have been appreciated by Tian at the time of the invention. MPEP §2112 [R-3] I. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 13, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maxwell et al. (US 7,347,985 B2) in view of Subramanyam et al. (US 2014/0234232 A1).
The teachings of Maxwell et al. are discussed above and applied in the same manner.
Maxwell et al. do not specify the weight percentage of cetylpyridinium chloride in claim 6.
This deficiency is cured by Subramanyam et al. who teach compositions, have efficacy against common oral bacteria (paragraph 1 and 16), comprising a 3,3-dialkyl-1,1-biphenyl-2,2-diol or a 3,3-dialkenyl-1,1 -biphenyl-2,2-diol (title), further active including honokiol (paragraph 19), and additives include antimicrobial such as about 0.5% by weight of cetylpyridinium chloride (paragraph 29).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612